Citation Nr: 1045185	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-09 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative joint disease 
of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from September 1977 to March 
1983, from   May 1985 to April 1988, and from February 1991 to 
July 2002. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York. Jurisdiction was later changed to that of the Pittsburgh, 
Pennsylvania RO. 

The Board concludes that further evidentiary development of this 
claim is necessary. Therefore, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. VA 
will notify the Veteran              if further action is 
required.


REMAND

The current record does not provide a comprehensive foundation 
upon which to decide this claim on appeal. The Board finds that a 
VA medical examination is necessary to determine the current 
nature and likely etiology of the claimed degenerative joint 
disease of the cervical spine. See 38 U.S.C.A. § 5103A(d)    
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will 
provide a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines it is 
necessary to decide the claim).  

The Veteran's contention is that following a serious injury in 
service in which he sustained a fall from an aircraft maintenance 
platform one of the joint regions affected was that of the 
cervical spine. Records indicate that the injury transpired in 
March 1979. Presently, the Veteran is service-connected for 
residuals of a low back injury, a fractured left thumb, fractured 
right sixth and seventh ribs, and scar of the right scalp 
resulting from this incident. Although there is no documentation 
in service medical history of specific trauma to the neck region, 
or of any complaints or treatment for cervical spine arthritis 
for the remainder of military service, given the extent of the 
injury sustained it is at least plausible that the cervical spine 
region was affected, or made to have a predisposition to future 
injury. As such, there is sufficient preliminary evidence 
indicating that a current cervical spine disability and an in-
service event may be linked together. See McClendon v. Nicholson, 
20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 
(2002). Under these circumstances, further medical inquiry in the 
form of a VA Compensation and Pension examination is warranted to 
confirm whether the Veteran has a disability of service origin. 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran for 
a VA orthopedic examination to determine the 
current diagnosis and likely etiology of a 
claimed cervical spine disorder. The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.        All indicated tests and 
studies should be performed, and all findings 
should be set forth in detail. The VA 
examiner is requested to opine as to whether 
the Veteran's cervical spine disorder at 
least as likely as not    (50 percent or 
greater probability) was incurred during 
military service, considering the relevant 
injury of having sustained a fall from an 
aircraft maintenance platform in March 1979, 
and taking into account the Veteran's 
assertions of all pertinent symptomatology 
since that incident. 

The examiner should include in the 
examination report  the rationale for any 
opinion expressed. However, if the examiner 
cannot respond to the inquiry without resort 
to speculation, he or she should so state, 
and further explain why it is not feasible to 
provide a medical opinion.

2.	The RO/AMC should then review the claims 
file.             If the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall v. 
West, 11 Vet. App. 268 (1998).

3.	Thereafter, the RO/AMC should readjudicate 
the claim on appeal, based upon all 
additional evidence received.   If the 
benefit sought on appeal is not granted, the 
Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case (SSOC) and afforded an opportunity 
to respond before the file is returned to  
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim. His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

(CONTINUED ON THE NEXT PAGE)







This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


